Citation Nr: 1025029	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable initial rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk







INTRODUCTION

The Veteran has served on duty from July 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for allergic rhinitis and assigned a noncompensable disability 
rating.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Since October 6, 2005, the effective date of service connection, 
the Veteran's allergic rhinitis has not been manifested by polyps 
or obstruction of the nasal passages greater than 50 percent on 
both sides or complete obstruction on one side.


CONCLUSION OF LAW

Since October 6, 2005, the effective date of service connection, 
the criteria for a compensable rating for allergic rhinitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The Veteran contends that he is entitled to a higher rating for 
allergic rhinitis.

The Veteran's allergic rhinitis has been rated noncompensably 
disabling under DC 6522, which pertains to allergic or vasomotor 
rhinitis.  

Diagnostic Code 6522 provides for a 10 percent rating where the 
condition is not manifested with polyps, but where there is 
greater than 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side.  A maximum 30 percent 
rating is warranted when the medical evidence shows that the 
allergic rhinitis is with polyps.  Where the schedule does not 
provide a zero percent evaluation for a diagnostic code, as here, 
a zero percent evaluation shall be assigned when the requirements 
for a compensable rating have not been met.  38 C.F.R. § 4.31 
(2009).

The Board finds that DC 6510 through 6514, which pertain to 
various types of sinusitis, are also applicable in this case.  
Diagnostic Codes 6510 through 6514 pertain to various types of 
sinusitis, each of which is rated pursuant to a general formula 
for sinusitis set forth in the rating schedule following DC 6514.  
This general rating formula for sinusitis applies in all 
circumstances in which VA is to evaluate the severity of 
sinusitis, no matter the particular diagnosis.

Under the general rating formula for sinusitis, encompassing DCs 
6510 through 6514, a 10 percent disability rating is awarded for 
sinusitis manifested by one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or by more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating is awarded for 
sinusitis following radical surgery with chronic osteomyelitis, 
or manifested by near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.  38 C.F.R. §§ 
4.97, DC 6510-6514 (2009).  An incapacitating episode of 
sinusitis is specifically defined in the regulations as one 
requiring bed rest and treatment by a physician.  38 C.F.R. § 
4.97 (2009).

Service treatment records from October 1983 through July 1984 
show severe allergic rhinitis.  

On February 2006 VA examination, the Veteran stated that he was 
undergoing no therapy for nasal, sinuses, or throat conditions.  
He stated that he had interference with breathing through the 
nose when exposed to pollens, dust, and smog.  He had purulent 
nasal discharge only when exposed to pollens, dust, smog, and 
during upper respiratory tract infections.  The Veteran stated 
that he had dyspnea on exertion because of his lifelong history 
of asthma.  He stated that he had a morning cough, productive of 
yellowish sputum.  He had no chest pain.  He had no disease 
affecting the soft palate, but felt like his throat in the area 
beyond the tongue tonsillar pillars was always sore.  He stated 
that he had chronic sinusitis with postnasal drip and sinus 
pressure, but no tenderness during pollen season when exposed to 
dust and smog.  He was using no medication for chronic sinusitis 
such as nasal sprays or oral antihistamines or decongestants.  
The Veteran had allergic attacks in the spring when exposed to 
pollens or any time of the year when exposed to dust or smog, but 
was taking no medication.  He stated that he occasionally had 
"fatal flu-like symptoms" for which he had been seen at two 
different Emergency Rooms.  

On physical examination, the examiner found that the Veteran had 
a mild nasoseptal deviation to the left but it was not causing 
any obstruction.  Mucous membranes of the turbinates were 
slightly boggy.  Examination of the mouth and pharynx was 
somewhat difficult because the Veteran could not open his mouth 
very wide and application of a tongue blade caused a gag reflex.  
However, the examiner found the soft palate, uvula and upper 
portion of the tonsillar pillars to be normal.  The examiner 
noted that tonsils were absent surgically.  The lower oropharynx, 
where the Veteran complained of his greatest discomfort, could 
not be visualized.  There was no darkening of the periorbital, 
and there was no tenderness to palpation or percussion over the 
maxillary or frontal sinuses.  Sinus X-ray revealed no 
abnormalities.  The examiner diagnosed the Veteran with allergic 
rhinitis and allergic sinusitis.

VA treatment and private records beginning in September 2005 
reflect that the Veteran had allergic rhinitis since service days 
and occasional sinus infections.  These records also reflect that 
the Veteran was prescribed various medications for his allergy 
and sinus problems, including nasal spray and daily allergy 
medication.
In October 2006, the Veteran stated that he had severe seasonable 
allergic rhinitis, symptomatic at night with frequent coughing.  
On physical examination, the examiner found a slit like defect in 
the nasal septum on the right side.  The examiner diagnosed the 
Veteran with obstructive sleep apnea and allergic rhinitis, 
severe with constant nocturnal cough.  In May 2007, the Veteran 
stated he had severe allergic rhinitis since his service days, 
occasional sinus infections, and sleep apnea.  On physical 
examination, the examiner found septum defect, and noted there 
were no pus, polyps or purulence seen.  The examiner also noted 
that the Veteran was not a candidate for surgery and prescribed 
Afrin at bedtime to improve airway flow.  

In April 2008, the Veteran stated that he had a history of 
allergic rhinitis, stuffiness, dry throat, sneezing, coughing, 
and difficulty swallowing.  The Veteran was on CPAP and was still 
having problems with the aforementioned symptoms as well as sleep 
apnea.  On physical examination, the examiner found the Veteran's 
septum to be deviated to with left with no pus, polyps, or 
purulence seen.  A nasal scope revealed no lesions or masses in 
the bilateral nasal passages with nasal septum deviated to the 
left then right but no airway obstruction.  The examiner 
diagnosed the Veteran with a slightly deviated septum midline to 
the left and then right, and recommended that he continue using 
the CPAP and taking his medications.  These records also reflect 
that the Veteran suffers from severe obstructive sleep apnea 
which he treats with a CPAP/BiPAP machine.  The Veteran contends 
that his severe obstructive sleep apnea aggravates his rhinitis. 

On August 2008 VA examination, the Veteran reported perennial 
nasal allergies.  He stated that he had difficulty breathing due 
to his allergic rhinitis, and that the chronic nasal obstruction 
was worse when he would lie down, making it difficult to sleep.  
He also reported a history of sinusitis, and that even with 
allergy medicine he had difficulty breathing through his nose.  
On physical examination, the examiner found no soft palate 
abnormality and no evidence of sinus disease.  There were no 
signs of nasal obstruction, no nasal polyps, and no septal 
deviation. The examiner also noted that the allergic rhinitis had 
significant effects on the Veteran's usual occupational.  The 
examiner diagnosed the Veteran with allergic rhinitis.  

The Veteran has been shown to suffer from ongoing allergic 
rhinitis and sinus problems.  However, the record does not 
establish that he has suffered from nasal obstruction greater 
than 50 percent of the nasal passage on both sides or complete 
obstruction on one side, which would warrant a 10 percent 
disability rating.  The record also does not establish that he 
has suffered from allergic rhinitis with polyps, which would 
warrant a 30 percent disability rating.  To the contrary, the 
Veteran's most recent VA examination did not find a greater than 
50 percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  Further, the VA examiner did 
not find evidence of polyps.  Additionally, the Veteran's private 
and VA treatment records do not demonstrate that the Veteran's 
allergic rhinitis has obstruction of the nasal passages on one or 
both sides in any year of the appeal.  Although the Veteran 
argues that his sleep apnea aggravates his allergic rhinitis, the 
medical evidence does not reflect a worsening of the Veteran's 
symptoms due to sleep apnea that would warrant a higher rating.  
Accordingly, the Board finds that a higher rating under DC 6522 
is not warranted.  The Board additionally finds that the Veteran 
is not entitled to a higher rating under the criteria pertaining 
to sinusitis, as the medical evidence of record does not 
demonstrate that the Veteran has sinusitis which is manifested by 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Accordingly, DCs 6510 through 6514 cannot 
serve as a basis for a compensable rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's allergic rhinitis, 
but findings supporting a compensable rating have not been 
documented.  In addition, it has not been shown that the service-
connected allergic rhinitis has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment beyond the intent of the rating schedule.  
The Board thus finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran's allergic 
rhinitis does not warrant a compensable rating since October 6, 
2005, when service connection became effective.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).



VA's Duties to Notify and Assist 

The Veteran's claim for an increased rating for allergic rhinitis 
arises from his disagreement with the evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's VA treatment records, and afforded him VA 
examinations in February 2006 and August 2008.  The Board finds 
these actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

An initial compensable rating for allergic rhinitis is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


